Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-24-2002

Dickerson v. Taylor
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-5018




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Dickerson v. Taylor" (2002). 2002 Decisions. Paper 300.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/300


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                          No. 00-5018


                     BRYON SHAWN DICKERSON,

                                                                                  Appellant

                               v.

                 STANLEY TAYLOR, Commissioner;
           ATTORNEY GENERAL OF THE STATE OF DELAWARE



          Appeal from the United States District Court
                  for the District of Delaware
              (D.C. Civil Action No. 98-cv-00521)
         District Judge: Honorable Roderick R. McKelvie


           Submitted Under Third Circuit LAR 34.1(a)
                       February 28, 2002

            Before: ROTH and FUENTES, Circuit Judges
                     KATZ*, District Judge

                 (Opinion filed: May 23, 2002)




     * Honorable Marvin Katz, District Court Judge for the Eastern District of
Pennsylvania, sitting by designation.

                           -OPINION-

ROTH, Circuit Judge.
     Defendant Byron Shawn Dickerson appeals the order of the United States District
Court for the District of Delaware, rejecting his petition for a writ of habeas corpus. On
June 18, 1992, Dickerson was convicted in a Delaware Superior Court of first degree
murder and possession of a deadly weapon during the commission of a felony. On
September 14, 1992, Dickerson was sentenced to life imprisonment for his murder
conviction and 20 years imprisonment for the weapons conviction. On December 21,
1993, the Delaware Supreme Court affirmed his conviction and sentence.
     On January 13, 1995, Dickerson filed an application for post-conviction relief in
the Superior Court of Delaware, asserting a claim of ineffective assistance of trial
counsel, which the Superior Court denied. On appeal, the Delaware Supreme Court
remanded the case to the Superior Court for an evidentiary hearing. The Superior Court
held a hearing and again denied the claim. The Delaware Supreme Court affirmed the
Superior Court’s decision on January 7, 1998. On September 1, 1998, Dickerson filed a
petition for a writ of habeas corpus with the District Court. The court denied the petition
on December 10, 1999. This appeal followed.
     Prior to his trial, Dickerson told his counsel that the arresting officer, in the course
of attempting to obtain a statement from him, informed Dickerson that his codefendants
had taken lie detector tests and passed. During cross-examination at trial, Dickerson’s
counsel questioned the officer as to whether he had made such a statement. The officer
denied ever having made such a statement. There was no mention of lie detector tests
during the trial. Neither of Dickerson’s codefendants had ever taken a lie detector test,
but they were called as witnesses at Dickerson’s trial.
     On appeal, Dickerson again claims prejudice due to ineffective assistance of
counsel. He bases this claim on his counsel’s cross-examination of the arresting officer
concerning the lie detector tests. Dickerson claims that by questioning the officer about
lie detector tests, his counsel introduced to the jury matters which were not properly
admissible as evidence. He further claims that the improper admission of this evidence,
left uncorrected by the Trial Court, served to bolster the credibility of the prosecution’s
witnesses, thereby causing prejudice.
     In reviewing the actions of counsel at trial, there is a strong presumption that the
representation was reasonably made. Strickland v. Washington, 466 U.S. 668, 689
(1984).   In applying Strickland, we have stated that proof of an ineffective assistance of
counsel claim requires first, that the attorney’s performance was deficient, and, second,
that the errors prejudiced the defense. Wells v. Petsock, 941 F.2d 253, 259 (3d Cir.
1991).
     In examining this issue, the District Court found that defense counsel’s poorly
phrased question concerning lie detector tests, with no other mention of the tests
throughout the rest of the trial, was not enough to render his counsel’s assistance
constitutionally deficient. We agree. The record indicates that the questioning by
counsel was an attempt to establish that the police were improperly aggressive in trying
to obtain a statement from Dickerson. Furthermore, the District Court found that any
inference that might have been created by counsel’s question about a lie detector test was
mitigated by the jury’s ability to independently assess the credibility of the witnesses to
whom the tests were allegedly administered. Dickerson has failed to demonstrate that his
attorney’s performance was deficient.
     For the foregoing reasons, we will affirm the judgment of the District Court.

___________________________

TO THE CLERK:

     Please file the foregoing    Opinion.



                              By the Court,


                                 /s/ Jane R. Roth
                                          Circuit Judge